Title: To George Washington from Samuel Hodgdon, 6 November 1798
From: Hodgdon, Samuel
To: Washington, George



Sir,
Philadelphia 6th Novr 1798

On the 11th I was honored with your letter of the 8th ultimo. Agreeably to your wishes therein expressed, I send by the way of Alexandria a farther supply of Stationary, answering to the enclosed invoice, which I hope will safely and speedily get to hand. By direction of the Secretary of War, I am making out for your use, a return of the principal articles on hand, in the Ordnance & Military Stores Department; as soon as finished, it shall be forwarded by the most speedy and certain conveyance: but for the

disorder that has again ravaged our City it would have been with you some time ago; I have been left alone in my Office, and could not possibly attend to it sooner. With respectfull consideration I am Sir, Your most Obedient Servant

Samuel Hodgdon

